DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10, 12, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimezawa (US Application 2018/0262307, hereinafter Shimezawa).
Regarding claims 1, 12, 20, Shimezawa discloses an information transmission method, a terminal, and a non-transitory machine-readable medium (Figs. 2, 3, 4, 6, 7, and 8) comprising: 
  a receiving module (105,107,109, 205,207,209) configured to receive , by a terminal device, a plurality of pieces of downlink control information (DCI), wherein each of the plurality of pieces of DCI is used to trigger reporting of one piece of UCI and indicate a ([0055]-[0056], [0088],[0125]-[0128], [0171], recite a plurality of DCI pieces having different formats  reporting UCI comprising  CSI); and 
a sending module (105,107,109, 205,207,209)  configured to send, by the terminal device, target UCI on a target PUCCH resource, wherein the target UCI comprises UCI triggered by the plurality of pieces of DCI, and wherein the target PUCCH resource is one of the PUCCH resources indicated by the plurality of pieces of DCI([0055]-[0056], [0088],[0125]-[0128], [0171], which recite transmitting target UCI as claimed by the instant application).  
Regarding claims 6, 17, Shimezawa discloses the method according to claim 1, wherein at least two of the PUCCH resources indicated by the plurality of pieces of DCI are different PUCCH resources, and the sending, by the terminal device, target UCI on a target PUCCH resource comprises: determining, by the terminal device, the target PUCCH resource in the at least two different PUCCH resources according to a preset rule, and sending, by the terminal device, the target UCI on the target PUCCH resource([0055]-[0056], [0088],[0125]-[0128], [0150], [0171]).  
Regarding claims 7, 18, Shimezawa discloses the method according to claim 6, wherein the target PUCCH resource is a PUCCH resource that can carry the largest quantity of encoded bits of the at least two different PUCCH resources; or, the target PUCCH resource is a PUCCH resource indicated by the last DCI of the plurality of ([0055]-[0056], [0088],[0125]-[0128], [0150], [0171]).   
Regarding claim 8, 19,  Shimezawa discloses the method according to claim 6, wherein the PUCCH resources indicated by the plurality of pieces of DCI are PUCCH resources in PUCCH resources configured by first configuration information([0055]-[0056], [0088],[0125]-[0128], [0150], [0171]).   
Regarding claim 9, Shimezawa discloses the method according to claim 8, wherein the PUCCH resources configured by the first configuration information comprise at least one first PUCCH resource for carrying UCI that comprises CSI and at least one second PUCCH resource for carrying UCI that does not comprise CSI, and the PUCCH resources indicated by the plurality of pieces of DCI comprise at least one first PUCCH resource and/or at least one second PUCCH resource([0055]-[0056], [0088],[0125]-[0128], [0150], [0171]).  
Regarding claim 10, Shimezawa discloses the method according to claim 1, wherein the CSI is aperiodic CSI or semi-persistent CSI ([0055]-[0056], [0088], [0125]-[0128], [0150], [0171]).    
Allowable Subject Matter
Claims 2-5, 11, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/           Primary Examiner, Art Unit 2461